Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14 & 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Coke (US20190108740A1)
Consider claim 1, Coke discloses a method of detecting multiple people in a room, comprising (para 36 discloses a unique profile of the user gait , potentially based of a Fourier Transform , can be used , in conjunction with characteristics of the bounding box in other states , for user identification (in case there are several people in the room )): detecting a point cloud corresponding to at least one user moving in the room (para 37 discloses If a point cloud detected by the tracking device identifies several people in the room , for example , if the cloud is split into two or more disparate clusters of points , indicating the presence of a nurse , a visitor or other people , the system may process the captured information in different ways); forming a bounding box corresponding to coordinates of points of the point cloud (para 13 discloses the person may be in a room and objects in the room may be initially detected by monitoring absolute coordinates of a bounding box of the point cloud in various user states); and determining if the point cloud corresponds to multiple people based on at least one of: a size of the point cloud, a presence of separate clusters of points in the point cloud, or detecting one or more people entering or leaving the room (para 37 discloses If a point cloud detected by the tracking device identifies several people in the room , for example , if the cloud is split into two or more disparate clusters of points , indicating the presence of a nurse , a visitor or other people , the system may process the captured information in different ways).  
Consider claim 2, Coke discloses a method, according to claim 1, wherein detecting a point cloud includes using a tracking device to capture movements of the user (para 25 discloses the basic object used in a dynamic modeling of user states is a point cloud , representing body movements of a user and generated by radar (s) of tracking device(s)).  
Consider claim 3,  Coke discloses a method, according to claim 2, wherein the tracking device uses radar (para 25 discloses the basic object used in a dynamic modeling of user states is a point cloud , representing body movements of a user and generated by radar (s) of tracking device(s)).    
Consider claim 4, Coke discloses a method, according to claim 1, wherein the size of the point cloud is compared with a size of a point cloud corresponding to a single user of the room (para 37 discloses If a point cloud detected by the tracking device identifies several people in the room , for example , if the cloud is split into two or more disparate clusters of points , indicating the presence of a nurse , a visitor or other people , the system may process the captured information in different ways. A more advanced option may identify the master user based on unique parameters of the point cloud and dynamics of the point cloud (size, gait parameters, etc.) and continue monitoring the master user , ignoring other individuals present in the room).  
Consider claim 5, Coke discloses a method, according to claim 4, wherein a presence of separate clusters of points in the point cloud is detected following determining that the size of the point cloud is larger than the size of the point cloud corresponding to a single user of the room (para 37 discloses If a point cloud detected by the tracking device identifies several people in the room , for example , if the cloud is split into two or more disparate clusters of points , indicating the presence of a nurse , a visitor or other people , the system may process the captured information in different ways. In a guest mode , the system may suspend monitoring user states and , accordingly , measuring vital signs ( which require determination of a static state , as explained elsewhere herein ) until the master user appears alone in the room . A more advanced option may identify the master user based on unique parameters of the point cloud and dynamics of the point cloud ( size , gait parameters , etc.) and continue monitoring the master user , ignoring other individuals present in the room).  
Claim 21 is rejected using the same rationale that was used for the rejection of claim 1. In addition, Coke discloses a non-transitory computer-readable medium contains software (para 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Coke (US20190108740A1) in view of Gatter (US9927951).
Consider claim 6, Coke fails to specifically disclose a method, according to claim 5, wherein separate clusters of points are determined using projection-based clustering or Delaunay triangulation.
However, Gatter discloses a method, according to claim 5, wherein separate clusters of points are determined using projection-based clustering or Delaunay triangulation (col. 3, lines 16-21 discloses a Delaunay triangulation is created over a provided set of locational information items; a list of edges associated with the Delaunay triangulation is generated and sorted by length; a cluster tree is built; and the location information items are displayed in clusters. Also col. 4, lines 6-8 discloses Delaunay triangulation can be utilized for clustering of location information items).
It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Gatter to include determining separate clusters of points using Delaunay triangulation, for the benefit of accurately determining the location of a point of interest.
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coke (US20190108740A1) in view of Girondel (Girondel, Vincent & Caplier, Alice & Bonnaud, Laurent. (2004). Real-time tracking of multiple persons by Kalman filtering and face pursuit for multimedia applications).
Consider claim 9, While Coke discloses tracking the movement of people in the room (see para 36), it fails to specifically disclose a method, according to claim 5, wherein a Kalman filter is used to track the movement.  
However, Girondel discloses that wherein a Kalman filter is used to track movement (section 1, Introduction discloses tracking multiple persons in real time with Kalman Filtering).
It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Rui to include using Kalman filter to track the movement of people in the room, for the benefit of accurately tracking the movement of people over time.
Consider claim 10, Coke discloses using bounding boxes of separate clusters  of points in the point cloud as representations of dynamic objects (para 36 discloses tracking user movements in the walking state enables modeling user gait based on the periodic change of position of the bounding box and the center of gravity of the point cloud . A unique profile of the user gait , potentially based of a Fourier Transform , can be used , in conjunction with characteristics of the bounding box in other states , for user identification ( in case there are several people in the room )). Coke further discloses bounding box in a horizontal direction (para 30 discloses Dimensions of the bounding box are similar to dimensions corresponding to Standing and Sitting , but the bounding box is (i) turned around a horizontal axis by 90 degrees and ( ii ) raised above the floor level by the height of the bed surface).
Coke fails to specifically disclose using Kalman filter using bounding boxes of coordinates.
However, Girondel discloses using Kalman filter using bounding boxes (abstract discloses a Kalman filter is defined for each person that allows the prediction of the person bounding box). 
 It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Girondel to include the above limitation, for the benefit of accurately tracking the movement of people over time. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coke (US20190108740A1) in view of Ku (US20060067456).
Consider claim 11, Coke fails to specifically disclose a method, according to claim 1, wherein detecting one or more people entering or leaving the room includes previously detecting entrances of the room.  
However, Ku discloses a method, according to claim 1, wherein detecting one or more people entering or leaving the room includes previously detecting entrances of the room (para 51 discloses an embodiment in which an area 29D has a boundary 33 with sides 33A through 33G which define a seven-sided polygon shape. In this embodiment, a person can move between area 29D and the entrance by way of any of segments 33A, 33F and 33G of boundary 33. A person can move between a first shop (shop 1) and area 29D by way of either of two segments of the boundary (33C and 33D). A person can move between area 29D and a second shop (shop 2) by way of segment 33E. Abstract discloses a system for counting a number of people or other moving objects entering or leaving a space has a camera which provides an image of an entrance to the space).
It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Ku to include detecting one or more people entering or leaving the room includes previously detecting entrances of the room, for the benefits of providing automated counting system for determining the number of people in the room.
Consider claim 12, Coke fails to specifically disclose a method, according to claim 11, wherein previously detecting entrances of the room includes tracking movement of people in the room and determining a location where movement results in more or less people in the room.  
However, Ku discloses previously detecting entrances of the room includes tracking movement of people in the room and determining a location where movement results in more or less people in the room (para 39 discloses the information in counters 40 and 41 about how many people have entered or left area 19 by way of each of the sides of boundary 20 can also be used to obtain other valuable information. Consider the following example, for instance: in a given period: 55 people are counted going into area 19 and 53 people are counted leaving area 19 by way of side 20A; 45 people are counted going into area 19 and 48 people are counted leaving area 19 by way of side 20B; and, 8 people are counted going into area 19 and 7 people are counted leaving area 19 by way of side 20C).
It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Ku for the benefits of providing automated counting system for determining the number of people in the room. 
Consider claim 13, Coke fails to specifically disclose a method, according to claim 12, wherein an entrance is detected when a person in the room is detected to be walking toward a boundary of the room and, subsequently, the person is no longer detected as being in the room.  
However, Ku discloses an entrance is detected when a person in the room is detected to be walking toward a boundary of the room and, subsequently, the person is no longer detected as being in the room (para 39 discloses the information in counters 40 and 41 about how many people have entered or left area 19 by way of each of the sides of boundary 20 can also be used to obtain other valuable information. Consider the following example, for instance: in a given period: 55 people are counted going into area 19 and 53 people are counted leaving area 19 by way of side 20A; 45 people are counted going into area 19 and 48 people are counted leaving area 19 by way of side 20B; and, 8 people are counted going into area 19 and 7 people are counted leaving area 19 by way of side 20C).
It would have been obvious at the time of the effective filing date of the application to have  modified Coke to incorporate the teachings of Ku for the benefits of providing automated counting system for determining the number of people in the room.
Allowable Subject Matter
Claims 7, 8 & 15-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648